         Case 1:18-cr-00218-TSC Document 121-1 Filed 05/01/19 Page 1 of 3
                                                UNCLASSIFIED


                                    UNITED STATES DEPARTMENT OF JUSTICE
                                        FEDERAL BUREAU OF INVESTIGATION




                                           Washington Field Office
                                            601 4th Street NW
                                           Washington DC 20005




File Number:
Requesting Official(s) and Office(s):
Task Number(s) and Date Completed:
Name and Office of Linguist(s):                                  , WFO
Name and Office of Reviewer(s):                                      , WFO
Source Language(s):                                Russian
Target Language:                                   English
Source File Information


                                                          Source Material 10_2018_05_31_15_00_00_431
                                                 VERBATIM TRANSLATION




Abbreviations:




                                                      1
           Case 1:18-cr-00218-TSC Document 121-1 Filed 05/01/19 Page 2 of 3
                                             UNCLASSIFIED




                                                                                                 Notes

National Prayer Breakfast and the events around (January 30 – February 2, 2017)

January 30, 2017, Monday

   •    Met with                          at 19:30.           said that he will probably work at the
        headquarters of VVP’s election campaign in 2018.

January 31, 2017, Tuesday

   •    Completed registration for breakfast at the Hilton. Checked the list to make sure that there are
        tickets for all the delegation members.
   •    Met       at the airport. The plane was delayed for 1 hour. He had a hard flight.
   •    We sorted out the presents, got ready for dinner.
   •                         do not speak English.          likes single-malt whiskey.         – only red
        wine.

Dinner a

    •   The Russians invited      to Moscow (         – to the Moscow Economic Forum,           – to the
        prayer breakfast.)
    •        and     really want to go to Moscow.
    •            was introduced as VVP’s campaign manager.
    •       met separately with the           regarding


February 1 2017, Wednesday

Breakfast at the ambassador’s with participation of

   •
   •         gave him some Crimean paper money as a present.
   •    The ambassador is skeptical about the breakfast (he is upset because the invitation came with a
        request to pay the entrance fee).
   •    Butina mentioned the                           and
   •    Discussed the                                 received an award from VVP. The Ambassador
        supports her actions. “The idea was born at the residence during breakfast.”
   •    At the residence there’s an Aivazoskiy painting – landscape – only 3 exist
   •    As soon as we left, wrote a complaint about the delegation (according to            )
   •    He mentioned          and hunting with him.

   12:30     Lunch for members of foreign delegations to the National Prayer Breakfast at the
   Washington Hilton Hotel –an event of very questionable usefulness.

                                                    2
        Case 1:18-cr-00218-TSC Document 121-1 Filed 05/01/19 Page 3 of 3
                                              UNCLASSIFIED


    14:30        Meeting with            (Butina/          at his residence at

    •       apologized for the cancelation of the meeting with
    •   As a substitution, he offered a direct contact with
    •       asked us to give VVP a small globe and 2 Bibles with the translation that is the closest to the
        Greek original.

        18:30 Parliamentary dinner for the National Prayer Breakfast participants.

        •       spoke at the European dinner.                 wrote the speech. He promised a
            translation, but alas.

February 2 2017, Thursday

5:45 Meeting in the lobby, transfer to the Washington Hilton Hotel -- just the right time! The line is
very long.

        •   7:30        The National Prayer Breakfast (table numbers are seldom checked. Tickets to
            the main hall are yellow; tickets to the special are blue). Specials are let in at around 7:45
            during the break between the speakers and the resident.

The group tour of the Capitol was organized by                  (need to write him a thank-you note)

        •   Met with
        •   Did not leave any contact info. I wrote to                    eparately.
        •       brought up the idea of a Russian-American aid fund for Ukraine to resolve the situation.
        •   Translation of     Twitter tweet

Shopping



18:00            Russian dinner – around 40 people.                                        The event was
                 dragged out too long.



February 3, 2017, Friday

Had a conversation with             He sees potential in the Russian- American project.

            idea is                      Representing Russia –

                                                          Please contact Maria Butina with any questions




                                                      3
